Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 08, 2021

The Court of Appeals hereby passes the following order:

A22D0118. TAMARA NOLAN v. RODNEY L. SANDERS.

      Rodney L. Sanders sought a temporary twelve month protective order against
Tamara Nolan. The trial court issued the stalking protective order against Nolan for
her violation of OCGA § 16-5-90 et seq. Nolan filed this application for discretionary
appeal to challenge the order. It appears, however, that the order may be appealed
directly.
      A party must file an application for discretionary appeal to obtain review of a
protective order that was entered in an action brought under the Family Violence Act,
because such cases are domestic relations cases within the meaning of OCGA § 5-6-
35 (a) (2). See Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999),
disapproved on other grounds, Gilliam v. State, 312 Ga. 60, 64 (860 SE2d 543)
(2021). However, a party may file a direct appeal from a protective order that was
entered in an action brought under OCGA § 16-5-94, the general stalking statute. See
Bodi v. Ryan, 358 Ga. App. 267, 268, n. 3 (855 SE2d 11) (2021) (a protective order
that does not arise out of a domestic relations matter is directly appealable).
      Here, there is no indication that the parties have a familial relationship within
the meaning of the Family Violence Act, which defines “family violence” as “acts
between past or present spouses, persons who are parents of the same child, parents
and children, stepparents and stepchildren, foster parents and foster children, or other
persons living or formerly living in the same household[.]” OCGA § 19-13-1.
Therefore, Nolan appears to have a right of direct appeal.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Nolan shall have ten days from the date
of this order to file her notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file an additional notice. The clerk of
the trial court is DIRECTED to include a copy of this order in the records transmitted
to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           11/08/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.